I warmly congratulate the President on his election and wish him every success in steering the work of the General Assembly at its seventy-fourth session. I also thank his predecessor for her contribution to our joint efforts. And I again encourage the Secretary-General to continue his efforts in support of Member States.
We are called upon at this session of the General Assembly to energize multilateral efforts to eradicate poverty, promote high-quality education, take action against climate change and foster inclusion. Those challenges are major and topical. But for the millions of victims of war and terrorism, the main challenge is existential: that of living in peace and security.
In the Sahel, terrorist groups continue to sow death on a daily basis, causing thousands of people to become refugees or displaced persons and destroying basic social services. As a troop contributor to the United Nations Multidimensional Integrated Stabilization Mission in Mali (MINUSMA), Senegal stands in solidarity with the members of the Group of Five for the Sahel and the partners of the Alliance for the Sahel.
Because threats transcend borders, they should not be addressed in a fragmented manner. Peace, security and stability in the Sahel are part and parcel of peace, security and stability in the world. In accordance with the conclusions of the Extraordinary Summit of the Economic Community of West African States on the issue of combating terrorism, held on 14 September, Senegal remains committed to respecting the sovereignty and territorial integrity of countries such as Mali against any separatist intent. We call on the Security Council to provide MINUSMA with a robust mandate and adequate equipment to combat terrorism in the Sahel.
Terrorism is the absolute negation of humanity and must be fought in all its forms and manifestations. That is why our country has joined the initiative launched by France and New Zealand in Paris in May — the Christchurch Call to Action to Eliminate Terrorist and Violent Extremist Content Online — following the 15 March attack on the Christchurch Muslim community. We must firmly reject populist rhetoric, which manipulates minds, fosters hatred and, ultimately, trivializes racism, xenophobia and violent extremism.
In contrast, African wisdom extols peaceful coexistence and respect for diversity, through conciliatory efforts establishing a regime of openness and peace, where every human being lives in peace with themselves and with their neighbours. According to this wisdom, a rainbow owes its beauty to the various hues of its colours. That also means that peace is also diversity, that there can be no superior hub of civilization that would dictate to others how to be and act and that all cultures and civilizations are equal in dignity. Senegal has therefore decided to erect the Goree Memorial to commemorate the dark days of slavery and for the peaceful coexistence of peoples in respect for their diversity.
The state of peace that inspires the ideals of the United Nations is certainly more compatible with the human condition than the state of war. But peace is not just the absence of war. It is also the state of mind that soothes and makes accommodations. In that spirit, Senegal strongly calls for reconciliation between Palestinians and Israelis and for the fulfilment of the right of the Palestinian people to a viable State, with East Jerusalem as its capital, living side by side with the State of Israel in peace and within safe and internationally recognized borders.
Dialogue is the essence of the United Nations — our common house. On the ashes of war, this house was built to improve multilateralism, which is conducive to cooperation and peaceful coexistence among peoples. In the face of global threats and the challenges that transcend the nation-State, this Organization is where our concerns are expressed and where our ideas and proposals intersect to solve our common problems. This is where our hopes for compromise converge to achieve our shared goals, as called for by the Charter of the United Nations.
Faith in multilateralism thrives only in compliance with agreed rules and commitments. When those rules and commitments are challenged, that faith is shaken and the ideals of United Nations are undermined. As a result, Senegal reaffirms its commitment to multilateralism and a reformed and inclusive governance for a more equitable representation of Africa in the Security Council.
In my capacity as Chair of the Steering Committee of the New Partnership for Africa’s Development, I welcome the dynamic of partnerships, old and new, with Africa. We support another vision of relations with the continent — free of prejudice and based on renewed partnerships that are mutually beneficial. Africa does not need stewardship. Africa needs partnerships.
We want fairer trade that does not exaggerate the perceived risk of investing in the continent, pays fair prices for raw materials, protects both host-country rights and investor interests and promotes the creation of local value chains. We call for a reform of the international tax system, so that taxes are paid where an activity creates wealth and profit, and for stronger action against tax evasion and avoidance, money-laundering and other illicit financial flows, which cost Africa more than $100 billion a year.
We call for the implementation of the Paris Agreement on Climate Change, including the target of $100 billion per year in support of energy transition and climate-change adaptation. We call for the fulfilment of the commitments made at the third Global Partnership for Education Financing Conference, held in Dakar in February 2018, to mobilize $3 billion over three years for education and training.
More inclusive global governance, more balanced trade, international taxation reform and the fulfilment of commitments — those are, in Africa’s view, the real challenges of multilateralism today. They are the real challenges that we must tackle together if we are to energize multilateral efforts to eradicate poverty, promote quality education, address climate change and foster inclusion.
In doing so the destiny of the people lies first and foremost in their hands, which is why Senegal is pursuing with determination its 2035 development objective through the Emerging Senegal Plan. During the first phase of the Plan, between 2014 and 2018, we carried out several development-infrastructure projects through public investment. The second phase, spanning the period 2019 to 2023, was launched in December 2018 and includes a priority action plan with a sharper focus on private investment in such strategic sectors as agriculture, livestock and fisheries, transport infrastructure and services, energy, education, training and the digital economy, health, hotel and tourism infrastructure, and housing, including a five-year programme to build 100,000 homes. Those efforts have gone hand in hand with the streamlining of public administration and spending and with better mobilization of internal resources.
At the same time, we have been translating the Senegal for All vision into public policies on social inclusion and territorial equity, including the emergency community-development programme, with its components on water, electricity, access roads and equipment for rural women; universal health coverage; the national family-security grants programme for the most vulnerable groups; and the Fast-Track Entrepreneurship Delegation for women and youth.
In the light of the ideal of peace and human brotherhood that brings us together in this Hall, Senegal is delighted to host the ninth World Water Forum, to be held in 2021, and the fourth Youth Olympic Games, to take place in 2022 and the first in Olympic history to take place on the African continent. We hope that those two events will contribute to strengthening peace and fraternity among peoples and to building a better, more welcoming world for all. We invite the entire United Nations family to attend.
I wish the General Assembly every success at this session.
